 3386DECISIONSOF NATIONALLABOR RELATIONS BOARDTRUCKDRIVERSLOCALUNIONNo. 649,INTERNATIONAL BROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA,AFLandJAMESTOWN BUILDERS EXCHANGE, INC.CaseNo. 3-CC-19.February 93,1951Decision and Order Dismissing ComplaintOn September 27, 1950, Trial Examiner George A. Downing issuedan Order granting the Respondent's motion to dismiss the complaintin the above-entitled proceeding, on the ground that the assertion ofjurisdiction would not effectuate the policies of the Act.Thereafter,the General Counsel filed a request for review of the Trial Examiner's-Order, together with a supporting brief.To the extent here material, the Board has reviewed the rulingsof the Trial Examiner made at the hearing and finds that noprejudicial error was committed.The rulings are hereby affirmed.'The Board has considered the Order issued by the Trial Examiner,.a copy of which is attached hereto, the General Counsel's requestfor review and supporting brief, and the entire record in this case,and hereby adopts the findings and conclusions of the Trial Examiner,with the following additions and modifications :The complaint in this case alleged that on or about April 10, 1950,-theRespondent, in violation of Section 8 (b) (4) (A) of the Act,engaged in, and induced the employees of Scalise Bros. Construction,Co., and Carlson Builders to engage in a concerted refusal to handle_goods or perform services, an object thereof being to force Scalise and-,Carlson to cease doing business with Pearl City Fuel Corporation and-various other members of Jamestown Builders' Exchange, Inc.The record shows, and the Trial Examiner found, that on April 10,1950, the Respondent picketed the trucks of Pearl City Fuel Corpora-tion (herein called Pearl City) when they arrived at the site of a localconstruction job of Scalise Bros. Construction Co. (herein called.Scalise) and another such job of Carlson Brothers (herein calledCarlson).The pickets carried signs stating that Pearl City wasunfair to the Respondent.All three employers were members of.Jamestown Builders Exchange, which was organized to representitsmembers in collective bargaining.Upon the evidence in the record the Examiner found that the asser-tion of jurisdiction in this case would not effectuate the policies of-theAct, and he accordingly granted the motion to dismiss.In a series of cases the Board has recently announced certain quan-.titative and other standards which will be used in determining how it:will exercise its discretion to assert or not assert jurisdiction in a par-93 NLRB No. 51. TRUCK DRIVERS LOCAL UNION NO. 649387titular case.'While these standards are fully applicable to casesinvolving an alleged secondary boycott in violation of Section 8 (b)(4) (A), the question arises as to how the jurisdictional facts can bestbe computed in such cases for the purpose of determining whetherthe operations involved meet the Board's jurisdictional tests.By itsvery nature the effect of a secondary boycott extends beyond the opera-tions of the primary employer with which the union is engaged ina dispute, and reaches the secondary employers whom the union isattempting to force or require to cease dealing with the primaryemployer by means prescribed in Section 8 (b) (4). It is clear thatthe Board must take cognizance of this fact when considering whetheritwill effectuate the policies of the Act to assert jurisdiction in suchcases.Accordingly, in determining whether the Board willassert juris-diction in cases in which secondary boycotts are alleged, we mustconsider not only the operations of the primary employer, but alsothe operations of any second employers, to the extent that the latterare affected by the conduct involved.Of course, if the operationsof the primary employer alone meet the minimum requirements underthe Board's current policy, jurisdiction should be asserted withoutfurther inquiry.Where, however, the operations of the primaryemployer do not satisfy the Board's jurisdiction standards we must,in addition, consider the operations of the secondary employers, butonly insofar as such operations are affected by the'i.lleged unlawfulboycott.If, taken together, the business of the primary employerand that portion of the secondary employers' business which is affectedby the alleged boycott meet the minimum standards, jurisdictionought to be asserted.We turn then to the application of these principles to the factsin the instant case.As noted above, the conduct complained of con-sisted solely of the Respondent's picketing on April 10, 1950, of thetrucks of Pearl City located at the site of a construction job of Scalise,and of similar picketing on the same date on a construction job ofCarlson.We shall assume for the purpose of this decision-withoutso deciding-that this picketing was designed to induce or encourageemployees of Scalise and Carlson to engage in a strike or a refusalto handle the products of Pearl City, with the object of forcing orrequiring Scalise and Carlson to cease doing business with PearlCity.As such, the conduct complained of constituted a secondaryboycott, in which Pearl City-with whom the Respondent was then'Federal Dairy Co, Inc,91 NLRB 638 ,Do,n's House of Miracles, Inc ,91 NLRB632,hollow Tree Lumber Company,91 NLRB 635,The Rutledge Paper Products, Inc,91 NLRB 625,The Borden Company,91 NLRB 628,WBSR, Inc.,91 NLRB 630,LocalTransit Lines,91 NLRB 623,Westport Moving and Storage Company,91 NLRB 902. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in a dispute over the hiring of nonunion drivers and whomthe pickets named as "unfair"--was theprimaryemployer, and Sca-lise and Carlson were thesecondaryemployers.We have carefully examined the evidence in the record-as fullydetailed in the Trial Examiner's Order-with respect to the opera-tions of Pearl City, and are satisfied that these operations do not.themselves meet the Board's present standards for the assertion of-jurisdiction .2And, consistent with the test described above, we have,also considered such evidence as the record contains with respect tothe operations of Scalise and Carlson at the two local constructionprojects where the picketing complained of occurred.The record'does not disclose that the quantity of out-of-State materials used on_these projects, or any other interstate aspects of these jobs, whenadded to the operations of Pearl City, satisfies the minimum require-ments for the assertion of jurisdiction.The question remains, however, as to the weight to be given to the,fact that-Scalise and Carlson, together with Pearl City and a numberof other companies, were members of Jamestown Builders Exchange.The General Coiuisel urges that the jurisdictional facts pertaining to,all of the members of the Exchange should be considered in deter-mining whether to assert jurisdiction in this case. In support ofthis position the General Counsel argues that the boycott involvedherein was, in fact, directed against all the members of the Exchange.In particular the General Counsel directs our attention to the evi-dence which shows (1) that on one occasion in the fall of 1949 the-Respondent discussed with the Exchange the unionization of its mem-bers' truck drivers, and (2) that on April 21, 1950, the Respondent,as a member of the Jamestown Building and Construction TradesCouncil, participated in a general strike called -by the Council toinduce the Exchange to negotiate with the Council on miscellaneousgrievances, and on the same date actually participated in negotiationswith the Exchange looking to the unionization of truck drivers em-ployed by the member companies. It is thus asserted that the Re-spondent's conduct on April 10 was merely an incident in its campaignto obtain the support of the Exchange and its members in the Re-spondent's organizing activities.On the record as a whole, however, we find no justification in theinstant case for measuring the jurisdictional facts by consideringthe operations of any employers other than Pearl City, Scalise, andCarlson, those directly involved.It may well be that in some casesDuring 1949 Pearl City purchased $87,500 worth of materials out of StateThis factoralone would not support the assertion of jurisdictionFederal Dairy Co, Inc, supraDuring 1949, Pearl City made sales of $190,000, all to local customersThe record does-not contain sufficient evidence as to the amount sold to each customer of the commerceoperations of these customers to enable us to determine whether jurisdiction may be asserted:on the basis of such sales.SeeHollow Tree Lumber Company, supra TRUCK DRIVERSLOCAL UNIONNO. 649389the record will demonstrate that a secondary boycott, in fact, involvedmore employers than those at whom the union's conduct was immedi-ately directed, and was part of a general plan to bringsecondarypressure upon employers other than those actually involved in thespecific conduct complained of.3But this is not such a case.Herethe picketing followed the breakdown of negotiations which hadbeen carried on directly between Pearl City and the Respondent, with-out any intervention by the Exchange, and concerned a. category ofemployees as to whom the Exchange had not bargained.The picket-ing was confined to trucks of Pearl City, with signs which named onlyPearl City as "unfair," and such picketing was discontinued 'after the-firstday.In these circumstances we can only conclude that the al-leged unlawful boycott arose solely out of a dispute with Pearl City;that it was directed solely against that employer; and that it involvedno secondary employers other than Scalise and Carlson, on whosepremises the picketing was conducted.Neither the vague and in-conclusive discussion with the Exchange on one occasion more thantii' months beforethe picketing nor the fact that 11 daysafterthispicketing the Respondent may have participated in conduct whichwas directed against all members of the Exchange is, in our opinion,sufficient proof that the picketing stemmed from a dispute with theExchange.4Under all the circumstances, we therefore conclude, as did the TrialExaminer, that it will not effectuate the policies of the Act to assert.jurisdiction in this case, and we shall accordingly dismiss thecomplaint.OrderIT Is ITEREBY ORDERED that the complaint issued herein against theRespondent, Truck Drivers Union No. 649, International Brother-3In secondary boycott cases as in other types of cases, the Board will determine theexercise of jurisdiction by considering the total impact of the alleged conductE. g.Carpenter and Skaer,90 NLRB 4174The contrary view of the General Counsel and our dissenting colleagues that thepicketing of April 10 was aimed at the Exchange seems inconsistent, in any event, withthe General Counsel'sposition on the merits.On the one band,we are urged to find,for the purpose of asserting jurisdiction,that the Respondent's conduct on April 10 wasattributable to a dispute between the Respondent and the Exchange,and, while ostensiblydirected against PearlCity,was, in fact,aimed at the entire membership of the Ex--change,includingCarlson and ScaliseOn the other hand,the General Counsel wouldin effect have us find,as to the merits,that Carlson and Scalise were-distmterested partiesin the dispute which gave rise to the picketing of their premises on April 10;for, unlessthey were disinterested parties in such dispute, the picketing would not violate Section8 (b) (4) (A) of the Act. SeeThe PureOil Company,84 NLRB 315;IBFW v N. L. R. B.,181 F 2d 34, cert. granted 71 S Ct 278However, we cannot treat Scalise and Carlson, together with the other members of theExchange,as parties to such dispute for one purpose,and as not parties thereto for otherpurposes.Accordingly,even if we were to agree with the General Counsel and our dis-senting colleague that, for jurisdictional purposes,Carlson and Scalise,among others,were involved in the primary dispute in this case,we would be required to hold that thepicketing of the premises of Scalise and Carlson on April 10 was for that reason primaryaction, and so did not violate Section 8 (b) (4) (A) of the Act 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,AFL, be, and it hereby is, dismissed.MEMBER REYNOLDS,dissenting :I cannot agree with my colleagues that it will not effectuate the.policies of the Act to assert jurisdiction in this case.As the majority points out the Board has recently announced cer-tain standards which it will use as guides for the exercise of its dis-cretion in asserting jurisdiction in particular cases .-5These an-nounced standards were intended to effectuate the Board's declared'.policy that it will assert jurisdiction in proceedings involving enter-prises whose operations have, or at which labor disputes would have,,a pronounced impact upon the flow of interstate commerce 6 The.Board contemplated when, it announced the afore-mentioned stand-ards that they were not all-inclusive and cases would arise which+would require extension of'the standards.Where, as in this case, theproceeding involves more than one employer the impact upon inter-state commerce of the labor dispute cannot be gauged by the opera-tions of each employer considered separately and apart from the op-erations of the other employers involved.Thus, inCarpenter d,Skaer, Inc., et al.,7the Board asserted jurisdiction in a case involving-employers who were members of an employer association because thealleged unfair labor practices were attributable to the association andwere, the result of the application of a common labor policy by theassociation on behalf of its members.8A labor dispute arising froman alleged, secondary boycott in violation of Section 8 (b) (4) (A) ofthe Act likewise affects the operations of more than one employer,namely, the secondary employers as well as the primary employer.To meet this type of case, the majority proposes that in determiningwhether to assert jurisdiction the Board shall consider not only theoperations of the primary employer, but also the operations of anysecondary employers, to the extent that the latter are affected bythe conduct involved.They state also that where a secondary boy-cott, in fact, involves more employers than those at whom the union'sconduct was immediately directed, or was part of a general plan to,bring secondary pressure upon employers other than those actually in-volved in the specific conduct complained of, the Board will feel free-in such cases to measure jurisdiction by considering the total impactof the alleged conduct upon interstate commerce. I am in completeaccord with my colleagues that these criteria should be adopted.5Footnote1, supra.6Hollow Tree Lumber Company,supra.'90 NLRB 417.S CfFederal Stores Dtv,sion of Speigel, Inc.,91 NLRB 647. TRUCK DRIVERS LOCAL UNION NO. 649391_However, I believe, contrary to their conclusion, that this case clearlyfalls within the latter category.The particular conduct on the part of the Respondent alleged tohave violated Section 8 (b) (4) (A) occurred on April 10, 1950, whenthe Respondent is accused of imposing a secondary boycott upon twocustomers of Pearl City Fuel Corporation.My colleagues view thisconduct in isolation and conclude that the alleged unlawful boycottarose solely out of a dispute with Pearl City and that it was directedsolely against that employer. I believe that they take a much too-narrow view of the breadth of the dispute. Although the Respondentattempted to camouflage the primary purpose of its boycott by pur-porting to limit it to customers of Pearl City, in my view, it is clearfrom the record that their purpose was not so limited.The boycottof April 10 was intended by the Respondent to be, an advertisementsto the other members of the Exchange as to what they also could ex-pect to happen if they resisted the Respondent's demands.The Re-spondent was simply resorting to the familiar device of "divide and_conquer."The record shows that the Exchange was incorporated in July 1947,for the purpose, among other things, to obtain uniformity and sta-bility in labor relations between its members and the various labororganizations representing employees of its members, and that among-the activities of the Exchange are the conduct of labor negotiationsand the execution of labor contracts on behalf of its members withvarious labor organizations.The Respondent, apparently from thevery inception of its attempt to organize the truck drivers employedby members of the Exchange, sought to accomplish its purpose-through the offices of the Exchange. Thus, in the fall of 1949, the,business agent of the Respondent met with the president and secre--tary of the Exchange and advised them that the Respondent wantedall truck drivers employed by the members of the Exchange to jointhe Union.Thereafter, and some time before April 19, 1950, theRespondent requested the Exchange to bargain with it on behalf ofthe truck drivers employed by the members of the Exchange. Sub-sequently, on April 21, 1950, the Respondent, together with other-members of the Building and Construction Trades Council of James-town, participated in a general strike in order to bring to a head con-tract negotiations and outstanding grievances between the Counciland the Exchange. On the same day, the Respondent with other mem-bers of the Council conferred with representatives of the Exchangeunder the auspices of a representative of the New York State Media-tion Board with the object of settling the strike.During this con-ference, it was agreed that the members of the Exchange would writea letter to their employees presumably to advise the employees that 392DECISIONSOF NATIONALLABOR RELATIONS BOARDthere would be no objection if they joined the Respondent.At thesame time, the business. agent of Respondent counseled the represent-atives of the Exchange to advise or encourage their employees to be-come members of the Respondent in order to avoid trouble.Upon the basis of the foregoing facts, I am convinced that theRespondent's alleged unlawful activities herein were directed againstall the members of the Exchange and not limited to any one member.Accordingly, I would determine jurisdiction here by considering theoperations of all the members of the Exchange, which clearly aresufficiently extensive to warrant exercising jurisdiction in accordancewith the Board's enunciated policies.9MEMBER STYLES took no part in the consideration of the aboveDecision and Order Dismissing Complaint.Order Dismissing ComplaintUpon a first amended charge duly filed, the General Counsel of the NationalLabor Relations Board issued a complaint dated August 15, 1950, in the above-entitled matter.Respondent filed an answer denying the commission of unfairlabor practices.Pursuant to notice, a hearing was held on August 29 and 30, 1950, at Jamestown,-New York.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce relevant evidence, to argue theissues orally, and to file briefs and/or proposed findings of fact and conclusions,of law.The General Counsel filed a brief which has been considered.At the hearing the Respondent made, at the conclusion of the General Counsel'scase and again at the conclusion of the hearing, motions to dismiss the complainton jurisdictional grounds and also on the ground that the evidence did notestablish the commission of unfair labor practices.Ruling was reserved onsaidmotion.The motion is now granted on the jurisdictional grounds for-reasons stated below.The material facts, established by stipulation and by supplemental evidence,may be summarized as follows :Pearl City Fuel Corporation (herein called Pearl City) was the primaryemployer, with whom the Respondent was engaged in a labor dispute and at9In this case,Scalise and Carlson, the customers of Pearl City who were subjected tothe Respondent's secondary pressures,are members of the Exchange as well as Pearl City.My colleagues infer that, because these three employers were all members of the Ex-change, Scalise and Carlson were not neutral parties with no interest in the disputebetween Pearl City, the primary employer, and the RespondentI cannot agree withthis viewThe fact that several employers may loin together in an association for thepurpose of conducting their labor relations on a joint basis does not, because of thisfact alone, create a unity in their business operationsThe only contacts between PearlCity and Scalise and Carlson arose by virtue of the fact that trucks operated by PearlCity made deliveries at projects being constructed by Scalise and CarlsonIn my opinion,this relationship is not sufficient to prevent a boycott of Scalise and Carlson becauseof a dispute with Pearl City from being a secondary boycott in violation of Section 8 (b)(4)(A)The cases cited by the majority in footnote 4 are clearly inapposite. InThe Pure Oil Companycase the piimary and secondary employers were doing business onthe same premisesThe Board found that picketing one of the employers at suchpremises was primary picketing in spite of its incidental effects upon the other employer.InIBEW v. N LR B , the circuit court of appeals affirmed the Board's finding thatthe Respondent had engaged in a secondary boycott in violation of Section 8 (b) (4) (A). TRUCK DRIVERS LOCAL UNION NO. 649whom were directed the alleged unfair labor practicesIt was a dealer in coaland ready-mix concrete. Its annual purchases aggregated $150,000, of which25 percent'- was procured from extrastate sources. Presumably, the latterconsisted mainly of coal, since Palermo, Pearl City's president, testified that hiscement, sand, and gravel were of intrastate originAll sales were made locally,30 percent of annual sales of $190,000 being to general contractors for use inthe construction of State and Federal highways, railroads, and other instru-mentalities of commerce, and for firms producing or handling goods shipped ininterstate commerce 2Respondent's controversy with Pearl City concerned the employment of itstruck drivers ; and Respondent's activities complained of by the General Counselconsisted of the picketing of Pearl City's transient-mix cement trucks on April10, 1950, at the time of the delivery of concrete to one local construction projecteach of Scalise Bros. Construction, Inc. (herein called Scalise) and CarlsonBuilders (herein called Carlson).No evidence was offered of the size of thetwo jobs nor of the extrastate origin of any of the building materials usedthereon.As stated, all ingredients of Pearl City's concrete were of intrastateorigin.It was stipulated, however, that Scalise procured from extrastate sources25 percent of annual purchases of $139,000 and that Carlson similarly procured75 percent of annual purchases of $100,000Presumably, comparable percentagesof the materials used on the respective jobs had a like derivation.Cf.DenverBudding l Construction Trades Council, et al. v. N. L. R. B.,26 LRRM 2515(C A. D. C.), decided September 1, 1950.It was also stipulated that of annual contracts aggregating $286,000, Scalisehad performed 30 percent for companies who shipped goods outside the State,and that of Carlson's annual contracts of $200,000, 30 percent had been for similarconcerns, and that 17 percent was performed for concerns located outside the-State.Oral testimony supplementing the foregoing established that Scalise occasion-ally took small "filler-in" road resurfacing jobs and that it also sometimes tookan occasional construction project across the nearby State line in Pennsylvania.Carlson also had sometimes taken Pennsylvania jobs, including currently twochurches in Erie valued at $250,000There is no evidence and no contention,however, that Pearl City had supplied any of the materials for those or for anyother extrastate jobs.In fact, the nature of its product is such that it is suitable-for delivery only in the vicinity of its yard, and not on distant projects.The Jamestown Builders Exchange (herein called the Exchange) is an associa-tion of general contractors, subcontractors, and material dealers.At the timeof the hearing it had 21 members, of whom 8 were general contractors, 5 sub-contractors, 6 dealers, 1 contractor-dealer, and 1 subcontractor-dealer. Itscontractor-members performed annual contracts totalling $2,000,000, of which30 percent was for concerns outside the State and 30 percent for concerns whoseoperations involved the shipment of goods between New York and other States.Said members purchased annually materials valued at $750,000 of which 30,percent was from outside the State.The dealer-members of the Exchange made annual purchases of $1,000,000,30 percent of which was of extrastate origin.Their annual sales aggregated$1,750,000, of which 30 percent was to customers outside the State and 30 percentIAll figures and percentages stated herein are approximate ; all annualfigures are forthe calendar year 1949Z'Stlpulated,factsPalermo testified that in 1949, Pearl City had suppliedto a Buffalocontractor (not a member of the Exchange) approximately $30,000 worthof conc...+..on three State highway or bridge projects in or near Jamestown. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas used in construction,repair, or maintenance for businesses engaged in pro-ducing or handling goods for interstate shipment and for the construction ofFederal and State highways and other instrumentalities of commerce.Among the activities of the 'Exchange was the conduct of labor negotiationsand the execution of labor contracts on behalf of all its members with labororganizations representing employees of such members.However,the onlyunions with whom the Exchange had negotiated and/or made agreements onbehalf of its members were the Carpenters, the Laborers, and the Plasterersunions.The Exchange had left up to individual members all representation andnegotiation questions with all the other various craft unions in the buildingand construction industry, including Respondent.On April 21, subsequent to the unfair labor practices complained of, the Build-,ing Construction Trades Council (of which Respondent was a member) called acity-wide 1-day strike during which the Council resorted to direct and primary-picketing of all major construction sites.On the same day representatives ofthe Council held a conference with representatives of the Exchange to explorethe possibilities of negotiations and bargaining on an association-wide basis, butthe decision then reached was that with the exception of the Carpenters, Laborers,and Plasterers unions, negotiations would proceed between the various craftunions and the various exchange members on an individual basis' (creditedtestimony of Sylvester Cummings).ConclusionsPearl City's business closely resembles in nature, but not in size, that in-J.H. Patterson Co,79 NLRB 355 Patterson was a dealer in building materials,coal, and fuel oil, whose interstate purchases aggregated 149 carloads, valued atmore than $250,000, out of total purchases of 289 carloads.The Board's asser-tion of jurisdiction was predicated solely on the "close relationship betweenenterprises of this nature which distribute building materials, and the building-,construction industry, over which [it had] recently asserted jurisdiction."However, Chairman Herzog and Member Murdock dissented, stating :This small company's business is essentially local in character.Althoughhalf the building materials, fuel oil and coal that pass through this yardoriginates outside Illinois, all is sold, used, and comes to rest in the im-mediate vicinity of the city of RockfordThe fact that some of the materialswhich the Employer distributes may ultimately be used in local buildingconstruction is not, in our opinion, sufficient warrant for extending theoperations of this overburdened Board to the relations of parties whoseaffairs can have little practical effect upon commerce between the States.Pearl City's substantially smaller operations obviously call for a conclusioncontrary to that reached by the majority of the Board inPatterson.Further-more,a fortiorisupport for a refusal to entertain jurisdiction is furnished byMakmns Sand & Gravel Co., Inc,85 NLRB 213. Jurisdiction was there declinedthough the employer imported annually $72,000 worth of cement, though itsready-mix concrete was used chiefly in city paving, and building constructionwork, and though small portions were also used by a railroad and in the repairof -an airstrip at the municipal airport.Also, see,ConstructionMaterials3It is difficult to relate this evidence to the General Counsel'scontention that itbuttresses his position that the Exchange and its members are to be regarded as asingle enterprise.Not only did the occurrences take place subsequent to the labordispute and the unfair labor practices complained of, but the settlement resulted inreaffirmation of the Exchange'spolicy of bargaining for its members only with_ theCarpenters,Laborers,and Plasterers. TRUCK DRIVERS LOCAL UNION NO. 649395,Company,85 NLRB 320;Brewer & Brewer Sods, Inc.,85 NLRB 387;Texas,ConstructionMaterial Company,80 NLRB 1248; andKnoxville Sangravl Ma-terial Company, Inc.,80 NLRB 1461,But there is another and more compelling reason which dictates a result con-trary to that reached inPattersonand that is that recent decisions disclose thatthe dissenters' view inPatterson,above quoted, has now been adopted by the 'Board.This fact is most readily apparent from the majority and minority opin-ions inDenier Building & Construction Trades Council (William 0 Churches),90 NLRB 378, which contain a full collation of the decisions of the Board thatreflected the change in trend. See also the subsequent decisions inPettus Ban-nister Company,90 NLRB 500;Glaziers Union Local No. 27 (Joliet ContractorsAssociation), 90 NLRB 542;Local 596, International Brotherhood of ElectricalWorkers (West Virginia Electric Car p.),90 NLRB 526.The rationale of theChurchesdecision also dissipates the apparent inconsist-encies between earlier decisions in which jurisdiction had been asserted overdealers importinglumberand declined over those who importedcement.SeeHoward County Camber Co., Inc,86 NLRB 512, footnote 3, and dissenting opin-ions inEdgar P. Folse,86 NLRB 394, andMakins Sand & Gravel Co., supra.The fact that the Exchange was here the charging party does not require thatit and its members be regarded as a single enterprise for the purpose of passing,on the jurisdictional issue.Thus the case is readily distinguishable fromCar-penter & Skier,90-NLRB 417, in which the alleged unfair labor practices wereattributable to the association itself and were the result of the application of acommon labor policy by the association on behalf of its members, including thoseinvolved in the proceedingHere none of the unfair labor practices were attrib-utable tonot directed atthe Exchange, nor did they arise out of any contact,agreement. or negotiations made or held by the Exchange on behalf of its mem-bers.Instead the Exchange had left to its members all representation mattersinvolving Respondent, as well as many other craft unions ; and the alleged unfairlabor practices, as shown by the evidence, arose out of the failure of Respondent'snegotiations withan individual mcmbei,Pearl City, and were directed solely atthat member.The Exchange's position here is the same as the association's was inJolietContractors' Association, supra,inwhich jurisdiction was declined.There,though the association was the charging party, many of its members were onlyremotely connected with the case,' and no alleged unfair labor practices were-directed at them.The business of the employers who were directly involvedwere of comparable size to those involved here.In a secondary boycott case, the determination of the jurisdictional issue may-also, of course, properly include consideration of the extent to which the gen-eral businesses of the secondary employei s may be affected by the alleged unlawfulconduct, and, where a construction project is involved, the effect of such conducton the extrastate incidences of the job may be considered.In the present case no effect was shown (nor can any be presumed under theevidence) on the general businesses of Scalise and Carlson, since the picketingcomplained of occurred only on a single local construction project of each.Furthermore, though Scalise and Carlson did occasional jobs in Pennsylvaniaand Scalise occasionally engaged in road or bridge resurfacing, they bought fromPearl City only transient-mix cement, all ingredients of which were of intrastateorigin, and there is no evidence that Pearl City supplied any materials to thePennsylvania projects of either.The delivery of cement to occasional intrastate4Here none were,save for Pearl City, Scalise,and Carlson. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDresurfacing jobs does not, of course, furnish an adequate basis to warrant the"assertion of jurisdiction.'Cf.Mak:ns Sand & Gravel Co.,andBrewer and BrewerSons, supra.Insofar as'the construction projects are concerned, only slight effect can bepresumed on the interstate operations of the secondary employers.Thus, noevidence was offered of the size of either project nor of the actualinterstatederivation of any of the materials used therein. It is, indeed, only by indulginga questionable presumption that the jobs can be said to have hadanyextra-state incidences eAnd even with the presumption indulged, the evidence doesnot permit a calculable finding of an effect on the contractors'interstateoperations.Under the circumstances, it is concluded and found that the operations of theemployers at which were directed the alleged unfair labor practices in this pro-ceeding were essentially local in character, and that, though they are not whollyunrelated to commerce, it would not effectuate the policies of the Act for theBoard to assert jurisdiction.For these reasons, Respondent's motion to dismiss the complaintupon juris-dictional grounds is granted, and it is hereby :ORDERED that the complaint be dismissedin its entirety.Any party may obtain a review of the foregoing order, pursuant to Section203.27 of the Rules and Regulations of the Board, by filing a request therefor with,the Board, stating the grounds for review, and immediately upon such filingserving a copy thereof on the Regional Director and the other parties.Unlesssuch request for review is filed within ten (10) days from the date of this orderof dismissal, the case shall be closed.5The inference is justified that Pearl City's sale of $30,000 to a Buffalo contractor ins1040 was an unusual and sporadic part of its business, since Scalise testified that therewas "very little" road building done by the Jamestown contractors (who were Pearl City'sregular customers)5The entire record suggests the probability that the stipulated figures of Carlson'sInterstate purchases (75 percent of $100,000) were erroneousThe percentage is obviouslydisproportionate for a small general contractor, who would ordinarily buy the bulk of hismaterials locally (cf the 25 percent in Scalise's case)It is considered possible thatthe stipulated figures included Carlson'spurchases of materials at Erie for use in the"Erie projectsSTATEN ISLAND CLEANERS, INC., PETITIONERandINTERNATIONALASSOCIATION OF CLEANING AND DYEHOUSEWORKERS,A. F.L. andLAUNDRY, LINEN CLEANING AND DYEHOUSECHAUFFEURS,LOCAL366,AFFILIATED WITHINT'LBROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,A. F. L.Cases,Nos.14-RM-49? and14-RM-43.February 26, 1951Decision,Order, and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National'Labor Relations Act, a hearing was-held before Milton 0. Talent,hearing officer.The hearing officer's rulings ' made at the hearingare free from prejudicial error and are hereby affirmed.93 NLRB No., 63.